JUSTICE HOBBS,
concurring.
1 25 I respectfully join in the Court's opinion and judgment. I write to explain my understanding that the Court is reversing the district court's summary judgment order and leaving to the district court's determination, based on the facts of this case, whether the subsection (5)(f) "working dog exemption" of section 13-21-124, C.R.S. (2013) (the "dog bite statute") applies to the Robinsons. If it does not, the Robinsons are strictly liable for Ms. Legro's injuries.
' 26 The Court's opinion also refers to the Legros potential addition of a Premises Liability Act ("PLA") claim. See § 18-21-115, C.R.S. (2018). Though the Legros did not assert a PLA claim in their complaint, the district court applied the PLA in its summary judgment order by holding that the Robinsons' grazing "lease" qualified them as "landowners" 1 under the PLA, and thus the PLA preempted the Legros' common law claims. As the Court correctly points out, the district court erred by summarily con-eluding that the Robinsons' permit was a "lease," contrary to the document's facial description as a "permit," and without analyzing whether the interest, if any, conferred on the Robinsons by virtue of their grazing permit satisfies the dog bite statute's "property of the dog's owner" definition.
127 A grazing permit differs from a leasehold estate in several important respects. For example, a lease generally grants the tenant an exclusive right to possession of the whole property, which includes the right to exclude others, even the landlord. See Restatement (Second) of Property, Land. & Tenant § 1.2 emt. a (1977). A grazing permit confers a revocable, non-exclusive license to access the federal lands for a limited purpose (here, grazing), subject to numerous terms and conditions; it does not confer a property interest entitling permit holders to exclude others, particularly the federal government. See 86 CFR. § 222.3(b) (2014) ("Grazing permits ... convey no right, title, or interest held by the United States in any lands or resources."); Hage v. United States, 51 Fed.Cl. 570, 586-87 (2002) ("[GJrazing permits are merely a license to use the land rather than an irrevocable right of the per*1060mit-holder ... At no time have the grazing permits been recognized as a right but rather a privilege. ..."); U.S. Forest Serv. Manual § 2230.3(2) (Sept. 9, 2005) ("The holding of [grazing] permits is a privilege, not a property right.").
28 The district court's failure to examine the important distinctions between a lease and a permit is troubling, particularly because its ruling that the Legros' common law claims were preempted by the PLA was based on its assumption that the Robinsons' grazing "lease" qualified them as PLA "landowners." It did not analyze whether a grazing permit would also satisfy the PLA "landowner" definition. Nonetheless, the issue of whether the district court properly dismissed the Legros' common law claims is not now before us.
{29 In my view, even more troubling than the lease/permit distinction is the district court's importation of the PLA "landowner" definition into the dog bite statute's "property of" the dog owner language. Compare § 13-21-115(1) with § 18-21-124(5)(f). The PLA's "landowner" definition is intentionally broad and may include parties with no color-able claim that the property in question is "theirs" (as in, the "property of" that third party). For example, we have held that a "landowner" is any "person in possession of real property" or responsible for "the circumstances existing on real property," which may include renters, lessors, and even independent contractors. Pierson v. Black Canyon Aggregates, Inc., 48 P.3d 1215, 1220 (Colo.2002). In contrast, the dog bite statute's reference to the "property of" the dog owner requires that the dog owner have some cognizable property interest in the property in question-a far narrower definition than a PLA "landowner," which requires no actual title or interest in the property. See id. at 1219.
130 Accordingly, though I concur in the Court's opinion and judgment, I would also reverse two separate portions of the district court's summary judgment order: (1) the portion holding that the Robinsons are PLA "landowners" owing to their "lease" (rather than their grazing permit); and (2) the portion subsequently importing the PLA "landowner" definition into the dog bite statute's "property of" the dog's owner language.
T

. Under the PLA, the definition of "landowner" "includes, without limitation, an authorized agent or a person in possession of real property and a person legally responsible for the condition of real property or for the activities conducted or circumstances existing on real property." § 13-21-115(1).